Case 2:20-cv-00281-JRG Document 197 Filed 08/11/21 Page 1 of 3 PageID #: 9205




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


  KAIFI LLC,

                 Plaintiff,
                                                          Case No. 2:20-CV-00281-JRG
         v.

  T-MOBILE US, INC. and                                       Hon. Rodney Gilstrap
  T-MOBILE USA, INC.,

                 Defendants.



                  T-MOBILE’S NOTICE OF CORRECTION RE KAIFI’S
                    MOTION TO COMPEL ESI FROM DEFENDANTS

       Defendants T-Mobile US, Inc. and T-Mobile USA, Inc. (“T-Mobile”) respectfully submit

this Notice of Correction concerning its August 2, 2021 Opposition to Plaintiff’s Motion to Compel

ESI from Defendants. (Dkt. No. 194). Due to an editing oversight, T-Mobile’s brief stated that

“KAIFI has still not produced any emails under the ESI Order.” See id. at 6. In fact, KAIFI

produced 28 emails on the ESI Order target date of June 11, 2021, followed by another 101 emails

on July 1 2021, three weeks after the target date. The second, larger production was served the

day before the ESI custodian’s deposition, and T-Mobile’s e-discovery vendor was not able to

process the documents to provide adequate time for review before the deposition.

       For completeness, the sentence at issue in T-Mobile’s brief should have read as follows,

with the corrected language indicated in bold:

       Meanwhile, KAIFI waited more than three weeks to object to terms for its singular
       custodian, Hanbum Cho, when the hit counts were only 244 and 108 documents,
       and KAIFI still did not produce all of its emails under the ESI Order until the
       date for doing so had passed. See Ex. 2 (Email from R. Carson to P. Kremer).




                                                 1
Case 2:20-cv-00281-JRG Document 197 Filed 08/11/21 Page 2 of 3 PageID #: 9206




 DATE: August 11, 2021              Respectfully submitted,

                                    GIBSON, DUNN & CRUTCHER LLP

                                    By: /s/ Josh A. Krevitt

                                          Josh A. Krevitt
                                          New York Bar No. 2568228
                                          Benjamin Hershkowitz
                                          New York State Bar No. 2600559
                                          Katherine Q. Dominguez
                                          New York Bar No. 4741237
                                          Paul J. Kremer
                                          New York Bar No. 4900338
                                          GIBSON, DUNN & CRUTCHER LLP
                                          200 Park Avenue
                                          New York, New York 10166-0193
                                          Telephone: (212) 351-4000
                                          Facsimile: (212) 351-4035
                                          bhershkowitz@gibsondunn.com
                                          kdominguez@gibsondunn.com
                                          pkremer@gibsondunn.com

                                          Nathan R. Curtis
                                          Texas State Bar No. 24078390
                                          GIBSON, DUNN & CRUTCHER LLP
                                          2001 Ross Avenue
                                          Dallas, Texas 75201-2923
                                          Telephone: (214) 698-3423
                                          Fax: (214) 571-2961
                                          ncurtis@gibsondunn.com

                                          Melissa R. Smith
                                          Texas State Bar No. 24001351
                                          GILLAM & SMITH, LLP
                                          303 S. Washington Ave.
                                          Marshall, TX 75670
                                          Telephone: (903) 934-8450
                                          Facsimile: (903) 934-9257
                                          Melissa@gillamsmithlaw.com

                                          Attorneys for Defendants T-Mobile US, Inc.
                                          and T-Mobile USA, Inc.




                                      2
Case 2:20-cv-00281-JRG Document 197 Filed 08/11/21 Page 3 of 3 PageID #: 9207




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this notice was served on all counsel who have

consented to electronic service, per Local Rule CV-5(a)(3)(A), on August 11, 2021.



                                            /s/ Josh A. Krevitt
                                            Josh A. Krevitt




                                               3
